Citation Nr: 0527816	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  05-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in March 2005.  

In August 2005, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Associated with the claims files is the report of a September 
2003 Aid and Attendance examination.  The examiner opined 
that the veteran required the aid and attendance of another.  
The report of the examination seems to indicate, however, 
that the cause of the requirement for aid and attendance was 
the residuals of stokes that the veteran began to experience 
in 1994.  

The veteran is service-connected for various disabilities 
including hearing loss rated at 100 percent disabling, 
cervical radiculitis rated at 60 percent disabling, pyloric 
ulcer rated 10 percent disabling and for chronic trigonitis, 
anxiety state and malaria, all evaluated as non-compensably 
disabling.  It is not apparent if the veteran required aid 
and attendance based solely on his service-connected 
disabilities.  The Board further notes that a December 2003 
addendum to the examination seems to indicate that the 
veteran's physical condition had deteriorated significantly 
since September 2003.  The Board finds a current VA aid and 
attendance examination is required in order to accurately 
adjudicate the issue on appeal.  The Board notes that the 
veteran's representative had reported the veteran is unable 
to appear for a VA examination.  If that is the case, the 
examination should be based on a review of all the evidence 
of record including that obtained as a result of the next 
paragraph below.  

The Board also notes that in a March 2004 communication, an 
informal claim was advanced for service connection for 
residuals of head injury, to include strokes.  In view of the 
apparent findings at the September 2003 VA examination, the 
Board believes that this new issue should be considered 
intertwined with the special monthly compensation issue and 
should be adjudicated by the RO prior to appellate review of 
the aid and attendance issue. 

Further, in a March 2004 statement, the appellant requested 
that VA obtain his records of treatment at the VA Medical 
Center (VAMC) in Minneapolis, Minnesota.  VA medical records 
for the veteran have not been obtained since 1996 and are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2005).

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should obtain VA records of 
treatment of the veteran, from 1996 to 
the present.  All records maintained are 
to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.

2.  The RO should develop and adjudicate 
the claim of service connection for 
residuals of head injury, to include 
strokes.  If the claim is denied, the 
veteran should be furnished appropriate 
notice of the decision and notice of 
appellate procedures should he wish to 
appeal this issue.  If the claim is 
granted, then the RO should consider the 
impact of the grant of service connection 
on the special monthly compensation issue 
currently on appeal. 

3.  If the special monthly compensation 
issue remains denied after adjudication 
of the claim of service connection for 
head injury, to include strokes, then the 
veteran should be scheduled for another 
VA aid and attendance examination.  The 
claims file must be made available to the 
examiner for review.  All examination and 
any special test findings should be 
clearly reported to allow for application 
of regulatory criteria regarding 
entitlement to special monthly 
compensation based on aid and attendance.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
alone preclude the ability to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable, or to 
feed himself, or to frequently adjust any 
special prosthetic or orthopedic 
appliances, to attend to the wants of 
nature, or whether the service-connected 
disabilities otherwise result in the need 
for assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.  

     If the veteran is unable to attend 
the examination, then the veteran's 
claims file, to include the report of the 
September 2003 VA examination, should be 
reviewed by a VA examiner (if possible, 
by the same individual who conducted the 
September 2003 examination; otherwise, 
another appropriate examiner).  An 
opinion should be offered as to whether 
the veteran's service-connected 
disabilities alone preclude the ability 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable, 
or to feed himself, or to frequently 
adjust any special prosthetic or 
orthopedic appliances, to attend to the 
wants of nature, or whether the service-
connected disabilities otherwise result 
in the need for assistance on a regular 
basis to protect the veteran from hazards 
or dangers incident to his daily 
environment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and determine if special monthly 
compensation based on the need for the 
aid and attendance of another person is 
warranted.  If the claim remains denied, 
the RO should furnish a supplemental 
statement of the case to the appellant 
and his representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

